TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-06-00743-CV



                                  In re Edmund B. Heimlich




                     ORIGINAL PROCEEDING FROM TRAVIS COUNTY



                           MEMORANDUM OPINION


               Relator Edmund B. Heimlich filed a “Writ of Mandamus, Injunction, and Prohibition”

on November 29, 2006. He thereafter informed this Court that “[t]he Writ is not a ‘petition’ for

action by the Court. It does not require any action by a Court Officer.” He explained that the

purpose of his November 29 filing was merely to submit his statements as part of the public record

so that this Court and the Comptroller are on notice of the law. Because Heimlich does not

request any actionable relief, we deny his writ of mandamus, injunction, and prohibition. See

Tex. R. App. P. 52.8(a).




                                             W. Kenneth Law, Chief Justice

Before Chief Justice Law, Justices B. A. Smith and Puryear

Filed: December 8, 2006